Pursuant
  Pursuantto Ind.Appellate     Rule 65(D),
                to Ind.Appellate      Rule
this  Memorandum
  65(D),                Decision shall
           this Memorandum               not
                                  Decision
beshall
     regarded     as precedent
        not be regarded           or cited
                           as precedent  or
before    any any
  cited before    court   except
                      court exceptfor    the
                                    for the
  purposeofofestablishing
purpose        establishing the
                             the defense
                                 defense of
                                          of
  res  judicata,   collateral estoppel,
res judicata, collateral estoppel, or theor
  theof
law   law
        theofcase.
              the case.

APPELLANT PRO SE:
                                                        Dec 23 2014, 9:15 am
CHARLES W. WRIGHT
Marengo, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

CHARLES W. WRIGHT,                                 )
                                                   )
       Appellant-Petitioner,                       )
                                                   )
               vs.                                 )    No. 13A01-1409-MI-402
                                                   )
WHITNEY TIMBERLAKE,                                )
                                                   )
       Appellee-Respondent.                        )


                     APPEAL FROM THE CRAWFORD CIRCUIT COURT
                         The Honorable John T. Evans, Special Judge
                               Cause No. 13C01-1402-MI-2



                                        December 23, 2014


                 MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
        Charles W. Wright, pro se, appeals the trial court’s order granting a motion to

dismiss filed by Whitney Timberlake. Wright raises three issues which we consolidate

and restate as whether the trial court erred in dismissing Wright’s petition seeking a

preliminary injunction and declaratory judgment. We affirm.

                           FACTS AND PROCEDURAL HISTORY

        On February 18, 2014, Wright filed a “Notice for Petition for Preliminary

Injunction, Petition for Declaratory Judgment, and Motion for Findings of Fact and

Conclusions of Law.”1 Appellant’s Appendix at 1. After a number of other filings, the

court held a hearing on February 24, 2014. That same day, the court notified Wright that

his request for court action was premature, that Wright had an adequate remedy at law,

that the county election board should hear the matter first, and that, upon the board’s

ruling, Wright could request a further hearing. On February 25, 2014, Wright filed a

“Motion to Make Ex Parte Ruling Pursuant to Trial Rule 57 and Declaratory Judgment

pursuant to IC 34-14-1-2 and Motion for Finding of Fact and Conclusions of Law.” Id. at

2.

        In March 2014, Wright filed a notice of appeal. Wright also filed a motion to

consolidate appeals in cause number 13C01-1402-MI-002 and cause number 13A01-

1403-MI-100 under appellate cause number 13A01-1403-MI-100. On April 21, 2014,

this court entered an order requiring Wright to show cause why his appeal should not be


        1
          The record does not contain a copy of Wright’s February 18, 2014 filings, the notice of appeal
filed in March 2014, or a number of Wright’s other filings.

                                                   2
dismissed because it appeared to be a discretionary interlocutory appeal and he had failed

to comply with Ind. Appellate Rule 14(B). On May 12, 2014, Wright filed a response.

On May 22, 2014, this court entered an order dismissing the appeal with prejudice

because Wright failed to show cause why the appeal should not be dismissed.

      On May 29, 2014, Wright filed a “Request/Demand Pursuant to TR 79(H).” Id. at

6. On August 20, 2014, the court held a hearing at which Wright was present in person

and Timberlake was present in person and represented by counsel. 2 That same day, the

court entered an order granting Timberlake’s motion to dismiss. The order states:

      1.        Petitioner Charles W. Wright (“Wright”) initiated this case on or
                about February 18, 2014, seeking a preliminary injunction and a
                declaratory judgment concerning a challenge filed by Whitney
                Timberlake (“Timberlake”) to Wright’s January, 2014, Declaration
                of Candidacy for the office of Sheriff of Crawford County, Indiana,
                as a Republican candidate.

      2.        The procedural history, described in the Court’s Chronological Case
                summary, includes: hearing before this Court February 24, 2014;
                Notice of Appeal filed by Wright March 13, 2014; order of the Court
                of Appeals dismissing said appeal, on or about May 29, 2014; and,
                appearance and qualification of Special Judge on or about July 1,
                2014.

      3.        All pending matters came for hearing August 20, 2014. Wright was
                present in person and representing himself. Timberlake was present
                in person and with counsel . . . . Wright and Timberlake were
                sworn. Evidence and argument were presented.

      4.        The parties agree that Wright’s petition raises two issues: whether
                Wright was properly affiliated, as that term is used by I.C. 3-8-2-
                7(a)(4), with the Republican Party of Crawford County, Indiana;
                and, whether Wright’s Class “D” Felony conviction, subsequently
      2
          The record does not contain a copy of the transcript of the hearing.

                                                     3
                reduced to a Class “A” misdemeanor, disqualified him from being a
                candidate pursuant to I.C. 3-8-1-5.

       5.       At the August 20, 2014 hearing, Wright advised the Court that he
                concedes that his declaration of candidacy was not valid and that he
                was properly disqualified as a candidate, on the basis that he could
                not have been considered to have been affiliated with the Republican
                Party of Crawford County, Indiana, at the time. However, Wright
                requests this Court declare whether his previous felony conviction
                precludes him from being a candidate for an elected office.

       6.       The Court declines to consider whether, had Wright been properly
                affiliated with the Republican Party, he would have been otherwise
                qualified, since he concedes he was not properly affiliated.
                Timberlake’s motion to dismiss this matter is GRANTED.

       7.       This is a final, appealable order there being not just reason for delay.
                The Clerk is directed to enter judgment of dismissal.

Id. at 7-8.

                                        DISCUSSION

       Initially, we note that Wright is proceeding pro se. “An appellant who proceeds

pro se is ‘held to the same established rules of procedure that a trained legal counsel is

bound to follow and, therefore, must be prepared to accept the consequences of his or her

action.’”     Thacker v. Wentzel, 797 N.E.2d 342, 345 (Ind. Ct. App. 2003) (quoting

Ramsey v. Review Bd. of Ind. Dep’t of Workforce Dev., 789 N.E.2d 486, 487 (Ind. Ct.

App. 2003)).      “It is well settled that the duty of presenting a record adequate for

intelligent appellate review on points assigned as error falls upon the appellant, as does

the obligation to support the argument presented with authority and references to the

record pursuant to App. R. 46(A)(8).” AutoXchange.com, Inc. v. Dreyer & Reinbold,


                                               4
Inc., 816 N.E.2d 40, 44 (Ind. Ct. App. 2004). This court will not “indulge in any

benevolent presumptions on [their] behalf, or waive any rule for the orderly and proper

conduct of [their] appeal.” Foley v. Mannor, 844 N.E.2d 494, 496 n.1 (Ind. Ct. App.

2006).

         We also observe that Timberlake did not file an appellee’s brief.         When an

appellee fails to submit a brief, we do not undertake the burden of developing appellee’s

arguments, and we apply a less stringent standard of review, that is, we may reverse if the

appellant establishes prima facie error. Zoller v. Zoller, 858 N.E.2d 124, 126 (Ind. Ct.

App. 2006). This rule was established so that we might be relieved of the burden of

controverting the arguments advanced in favor of reversal where that burden properly

rests with the appellee. Wright v. Wright, 782 N.E.2d 363, 366 (Ind. Ct. App. 2002).

Questions of law are still reviewed de novo, however. McClure v. Cooper, 893 N.E.2d

337, 339 (Ind. Ct. App. 2008).

         The issue is whether the trial court erred in dismissing Wright’s petition seeking a

preliminary injunction and declaratory judgment.         As noted earlier, Wright did not

include copies of several of his filings including his petition for preliminary injunction or

declaratory judgment. We note that this failure does not waive any issue or argument.

See Ind. Appellate Rule 49(B) (“Any party’s failure to include any item in an Appendix

shall not waive any issue or argument.”). While we decline to find that Wright’s failure

to include certain documents in his appendix results in waiver, we cannot say that Wright

developed a cogent argument, cited to relevant authority, or cited to relevant portions of

                                              5
the record to support his arguments. Wright’s entire argument section consists of the

following:

        IC 34-14-1-2[3] and the Court Order dated September 4th, 2008, specifically
        the wording elements “REMOVING THE LEGAL DISABILITIES
        AND BARRIERS TO OPPORTUNITY INHERENT IN A FELONY
        CONVICTION” is the controlling authority by which this case is
        governed. (see App. P 1 through 26)

        The trial Court should have issued a Declaratory Judgment as to Appellant
        Wright’s Court Order dated September 4th, 2008, which establishes and
        guarantees by the wording elements “REMOVING THE LEGAL
        DISABILITIES AND BARRIERS TO OPPORTUNITY INHERENT
        IN A FELONY CONVICTION”, FURTHER SUPPORTED by issuance
        the State of Indiana Handgun License and U.S. Department of Justice F.B.I.
        (N.I.C.S.) Division authorizing Appellant Wright to purchase and possess
        Firearms and Ammunitions. (see App. P 1 through 26)

        The Trial Court should have issued a Declaratory Judgment as to Appellant
        Wright’s 2011 most recent voting history of which was marked “U” =
        Unknown, the burden of proof should and is incumbent upon the challenger
        and the benefit of Unknown should be in favor of Appellant.
        Assuming argument, on this issue is “MOOT”, as the 2014 Primary
        Elections are over and any relief here on this issue cannot be had.

Appellant’s Brief at 7.

        In his argument section, Wright does not appear to challenge the trial court’s order

to the extent that the court declined “to consider whether, had Wright been properly

affiliated with the Republican Party, he would have been otherwise qualified, since he

concedes he was not properly affiliated.” Appellant’s Appendix at 8. And Wright does


        3
           Ind. Code § 34-14-1-2 provides: “Any person interested under a deed, will, written contract, or
other writings constituting a contract, or whose rights, status, or other legal relations are affected by a
statute, municipal ordinance, contract, or franchise, may have determined any question of construction or
validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of
rights, status, or other legal relations thereunder.”
                                                     6
not otherwise develop a cogent argument related to the court’s order. Consequently,

these arguments are waived. See Loomis v. Ameritech Corp., 764 N.E.2d 658, 668 (Ind.

Ct. App. 2002) (holding argument waived for failure to cite authority or provide cogent

argument), reh’g denied, trans. denied; Ind. Appellate Rule 46(A)(8)(a) (“The argument

must contain the contentions of the appellant on the issues presented, supported by cogent

reasoning. Each contention must be supported by citations to the authorities, statutes, and

the Appendix or parts of the Record on Appeal relied on, in accordance with Rule 22.”).

                                      CONCLUSION

       For the foregoing reasons, we affirm the trial court’s order.

       Affirmed.

BAILEY, J., and ROBB, J., concur.




                                             7